DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s filing of this application as a divisional of application number 16/100,345 (now USPN 10,767,002) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/063282 A1 to Vidavsky et al.
Regarding claim 1, Vidavsky et al. discloses a kit for 3D inkjet printing (pp. 87-88) comprising, in one embodiment (p. 62, lines 8+ and p. 88, lines 1-6), a jettable liquid photoactivatable composition comprising a cyclic monomer capable of undergoing a ROMP, such as norbornene or dicyclopentadiene (DCPD), and a latent ROMP catalyst typified by Grubbs 2nd generation ruthenium catalysts, which can be thermally activatable or photo-activatable (top of page 60), wherein photo-activation is done using a photoacid generator (PAG) (see Table 3). The ROMP monomer reads on formula I (see Formula F on page 35), the catalysts are described on pages 41-51, and the PAG’s on pages 44-45. The composition may also comprise nanoparticles, such as silica nanoparticles, as fillers (p. 86, lines11-18). Claim 1 is therefore anticipated. So is claim 4 (p. 111). The film of claim 18 is inherent in the layer-by-layer 3D printing process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/063282 A1 to Vidavsky et al. in view of JP 2001-059018A to Katogi et al. (see attached English-language translation).
Regarding claims 8 and 14, Vidavsky et al. discloses a similar kit as explained above but is silent as to a transparency of the cured product. However, Katogi et al. discloses a curable composition comprising a norbornene derivative and a ruthenium catalyst and also teaches that polymers of norbornene are often used in optical fields due to their high transparency [0002]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the kit disclosed by Vidavsky et al. so as to produce cured products of high transparency for optical applications. The features of claims 12, 19 and 20 are disclosed by Vidavsky et al. as mentioned above. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/063282 A1 to Vidavsky et al. in view of JP 2001-059018A to Katogi et al. and US 2006/0258078 A1 to Lee et al.
Regarding claims 2 and 9, the composition of claim 1 is disclosed by Vidavsky et al. and the kit of claim 8 is obvious in view of the teachings by Vidavsky et al. and Katogi et al. as explained above. Vidavsky et al. fails to teach nanoparticles that are oxides of hafnium, zirconium, titanium or mixtures thereof. On the other hand, Katogi et al. teaches that polymers of norbornene are used in optical fields and electrical insulation due to good dielectric properties [0002] and suggests adding fillers of high dielectric constant such as titanium oxide and zirconium oxide (p. 3). Regarding high-k materials, Lee et al. discloses that metal oxides of Group 4 metals, including hafnium oxide, zirconium oxide and titanium oxide have very high dielectric constant, and also discloses a method of atomic layer deposition of these high-k metal oxides. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition and kit disclosed by Vidavsky et al. by employing nanoparticles of high-k materials such as titanium oxide, hafnium oxide, zirconium oxide or mixtures thereof to obtain cured products that are high-k electrical insulation materials. 

Claims 1-2, 4, 6, 8-10, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058145 A1 to Rhodes et al. in view of WO 2016/063282 A1 to Vidavsky et al.
Rhodes et al. discloses a composition and a kit comprising component A containing a first cyclic monomer and a procatalyst, and component B containing a second cyclic monomer and an activator, wherein the two components, upon mixing, react to form a substantially transparent film (abstract). The monomers are essentially identical to the claimed monomers ([0014]-[0032]). The mixture of components A and B forms a clear solution at room temperature and reacts upon heating [0161]. The procatalyst is not limited and includes palladium and platinum [0107]. In some embodiments, at least one of components A and B comprise a high-k nanoparticles such as titanium oxide and zirconium oxide [0085]. Thus, Rhodes et al. teaches all the features of claims 1, 8 and 14 but fails to teach a latent catalyst which is ruthenium or osmium. However, since Rhodes et al. does not place any restrictions on the ROMP procatalyst and since Vidavsky et al., as explained above, teaches that ROMP procatalysts that are ruthenium and osmium, which are not active, even in the presence of an activator, until some heating or irradiation is supplied (p. 6), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition and kit disclosed by Rhodes et al. by employing a ROMP ruthenium or osmium procatalyst and expect the same results. Claims 1-2, 6, 8-10, 14-15 and 18-20 are unpatentable. The catalysts of claims 4 and 12 are disclosed by Vidavsky et al. (top of page 53).
Allowable Subject Matter
Claims 3, 5, 7, 11, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: There is not an obvious reason for one skilled in the art to modify the composition/kit taught by Rhodes et al. to arrive at the composition of claim 7 and the kit of claims 13 and 17. Regarding claims 3, 5, 11 and 16, Vidavsky et al. fails to teach the ruthenium catalyst (IIIA) or (IIIC). While said catalyst is known in the art (see, for instance, Gawin et al., Angew. Chem. Int. Ed. 2017, 56, 981-986), there is not an obvious reason that would have motivated a person having ordinary skill in the art to use the catalyst in the system taught by Rhodes et al.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762